Title: To James Madison from Solomon Southwick, 12 April 1821
From: Southwick, Solomon
To: Madison, James


                
                    Dr. Sir,
                    Albany, April 12, 1821.
                
                I take the liberty of begging your acceptance of my Address, &c. herewith Sent.
                I have only to add, that I went to Washington several years ago, having previously imbibed prejudi[c]es against you as a political character, but I had not conversed wit[h] you fifteen minutes, before I was convinced that I had been duped into a wrong view of your character by designing men in whom I had placed confidence. I left Washington your friend & admirer; & I felt mortified that I had yielded myself to such erroneous impressions. In the address I am send[ing] you, I have laboured to guard the inexperienced against similar errors.
                I sincerely pray, that you & your good Lady, to whom please tender my respectful compliments, may long live to enjoy the pleasures of dignified retirement, & the fruits of that public liberty you have so eminently contributed to establish. Your most obed’t Serv’t
                
                    S Southwick
                
            